Holmes, J.,
concurring. I fully agree with the majority’s conclusions that Ashland University is not liable for Hanson’s injuries through the doctrine of respondeat superior, and that the trial court otherwise acted appropriately in granting summary judgment for appellant. I write separately to emphasize that, in my view, the majority’s reasoning and syllabus relating to the agency issue are much narrower in scope than need be.
An agency relation exists “only if there has been a manifestation by the principal to the agent that the agent may act on his account, and con*178sent by the agent so to act.” Restatement of the Law 2d, Agency (1958) 82, Section 15. There was simply no evidence that Ashland intended Kynast to have responsibility to act on its behalf, or that Kynast consented so to act. Additionally, “[i]t is the element of continuous subjection to the will of the principal which distinguishes the agent from other fiduciaries and the agency agreement from other agreements.” Id. at 9, Section 1, Comment b. In the case sub judice, there was no such continuous subjection of Kynast by Ashland. Although the cases which the majority cites for this proposition all deal with specific actions by one party, which the other party directs or controls, and which also are directed towards the attainment of an objective sought by the latter: Baird v. Sickler (1982), 69 Ohio St. 2d 652, at 654 [23 O.O.3d 532] (inserting a tube, by a nurse assisting and being supervised by a doctor); Councell v. Douglas (1955), 163 Ohio St. 292 [56 O.O. 262] (driving the owner’s car upon his request); Bobik v. Indus. Comm. (1946), 146 Ohio St. 187, at 191-192 [32 O.O. 167] (driving a truck at the direction of the procurer of trucking services), the majority does not discuss the actions of Kynast over which Ashland has, or does not have, control, let alone by which the school benefits. While the school may instruct its athletes as to the rules of a game, general game plan and certain plays, it certainly cannot control all of the athletes’ movements, such as where, when, and how to run or throw, in the manner a doctor can in assisting a nurse, or a vehicle owner in directing the driver. Ashland clearly had no control over Kynast’s actions which resulted in the tragic injuries to Hanson.
This case presents no evidence that any of Kynast’s actions were in furtherance of Ashland’s objectives. Even if the school would earn money by charging an admission fee to its athletic events, unlike the case at bar, the school would be benefiting itself by its own actions—the school’s athletes would not charge the fee. Kynast and other school athletes play for their own entertainment, education and benefit; any benefit to the school by its displaying good talent, winning a game, etc., would merely be collateral. If such incidental benefits did occur, this does not establish a principal-agent relationship between school and athlete where the athlete’s actions are not under the school’s control and the athletes have not been asked and have not agreed to act on the school’s behalf.
An agency relationship is created “if, but only if, there is an understanding between the parties which, as interpreted by the court, creates a fiduciary relation in which the fiduciary is subject to the directions of the one on whose account he acts.” Restatement, supra, at 9, Section 1, Comment b. Such an understanding, like any contract—express or implied—is a product of a meeting of the minds. 35 Ohio Jurisprudence 2d (1959) 629, Master and Servant, Section 8. Any understanding between a school and prospective or current athletes—even one which, unlike the instant situation, provides inducements such as scholarships, extensive facilities and equipment, etc.—is purely gratuitous in the sense that, *179generally, either party may end its participation at any time without liability. It seems that, in the typical situation, an athlete could drop out of school or off the team, a school could stop paying for team jerseys or transportation to games, etc., all without legal liability for breach of a nonexistent agreement. Each would be free to act for his or its own benefit and confer benefits on the other without being legally required to continue doing so.
An important question is whether the services of an alleged agent have been performed according to a contract. 3 Ohio Jurisprudence 3d (1978) 184, Agency, Section 119. In situations of student athletes playing for schools, it may generally be found that there is no contractual relationship and, thus, no principal-servant relationship. At least one court has come to the same conclusion by holding that a high school board cannot be liable on a theory of respondeat superior for tortious acts of one of its high school basketball team players. Fustin v. Bd. of Edn. of Comm. Unit Dist. No. 2 (1968), 101 Ill. App. 2d 113, 242 N.E. 2d 308.
By specifically including so many factual conditions in its syllabus law that a student is not an agent of the university, the majority opinion may give the impression that such facts have a legal significance which they do not actually have. In my view, there would be no principal-agent relationship established between these two parties merely upon the finding of any or all of the following conditions: (1) the student receives a scholarship from, or is recruited by, the university; (2) the university charges an attendance fee for the athletic event; (3) the university purchases equipment and uniforms for the student athletes; and (4) any other gratuitous benefit is conferred on the student by the school. If it would be otherwise, many of Ohio’s colleges and universities may be subject to litigation emanating from their sports activities, particularly that of football.
In order to state a cause of action against a university for injuries caused by one of its athletes, one must, at the very least, allege negligent supervision, such as allowing a student with a known propensity towards violence to play or allowing a team to play when there is a total absence of management, or the athlete must be paid compensation for his services in such a way as to create a contract between the athlete and university. The pleadings here are not broad enough to include any such allegations, such allegations were not argued before the trial or appellate court, and no evidence was produced from which reasonable minds could conclude that there was a lack of supervision or known dangerous propensities on the part of Kynast. Thus, summary judgment was appropriate.
Locher, Douglas and Wright, JJ., concur in the foregoing concurring opinion.